Citation Nr: 1634694	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2016.
	
2.  Entitlement to a disability rating in excess of 70 percent for PTSD since February 17, 2016.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to May 2005 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the February 2011 rating decision, service connection for PTSD was granted and a 10 percent rating was assigned from June 17, 2010.  In a November 2013 rating decision, an error was found in the assignment of the 10 percent rating.  A 50 percent rating was implemented from June 17, 2010.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2015, the Veteran withdrew his request for a Board hearing.  There is no hearing request presently pending.

In December 2015, the Board remanded the appeal for further development.  At the time of the remand, a claim for service connection for a recurrent upper trapezius strain was also on appeal.  Subsequently, in a March 2016 rating decision, the RO granted this claim.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in the March 2016 rating decision, a higher rating of 70 percent for PTSD was awarded, effective February 17, 2016.  Again, the claim remains on appeal.  See AB, 6 Vet. App. at 35. 




FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood, due to such symptoms near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  The Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment at any point in the appeal.


CONCLUSIONS OF LAW

1.  Prior to February 17, 2016, the criteria for an initial disability rating of 70 percent for PTSD, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).

2.  Since February 17, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, no further staged ratings are warranted for the Veteran's PTSD.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the February 2011 rating decision on appeal, service connection for PTSD was granted.  The Veteran was assigned a 10 percent rating, effective June 17, 2010, pursuant to 38 C.F.R. § 4.130, DC 9411.  

In a November 2013 rating decision, a clear and unmistakable error was found in the assignment of the 10 percent rating, and a 50 percent rating was implemented from June 17, 2010.

In December 2015, the Board remanded the claim for entitlement to a rating in excess of 50 percent for PTSD for further development.

In a March 2016 rating decision, a higher rating of 70 percent was granted, effective February 17, 2016.
Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In October 2009, the Veteran sought psychiatric treatment.  He reported hopelessness and a low mood.  He was homeless.  He reported irritability, an exaggerated startle response, and hypervigilance.  He experienced violent outbursts 1-2 times per year, including recently choking and punching a friend for not paying him for work that he had completed.  He reported social withdrawal.  He had an eviction on his credit history and was in debt.  Prior to service, he worked as an EMT, volunteer, firefighter, handyman, and mechanic.  Since service, he had been unable to find steady and permanent employment.  He had limited social functioning but spoke to his mother every day, and a brother once per week.  He had broken up with a girlfriend two years prior.  He lived with roommates in temporary housing.  On examination, he was well groomed and casually dressed.  His affect was consistent with content.  Speech was normal.  Movement was coordinated and purposeful.  Thought processes were linear and goal-directed.  There was no suicidal or homicidal ideation, or any hallucinations.  His insight and judgement were fair.  Motivation appeared strong for treatment and the Veteran expressed interest in connecting with others and in establishing goals.  There was no pattern of ongoing impulsivity.  He was assigned a GAF score of 39.

In a March 2010 VA treatment record, a social worker noted that in August 2009 he had been assigned a GAF score of 65.

In May 2010, a progress note from the Veteran's residential program indicated that the Veteran had had a physical altercation with a roommate in 2009 and had been dismissed from the program.  He was homeless after his dismissal.  Since his re-admittance, he had been doing well and met all requirements.  He was pleasant and respectful and had engaged in his PTSD treatment.  His progress and goals were reviewed, and he was assigned a GAF score of 60.

On VA examination in December 2010, the Veteran reported anxiety on a daily to weekly basis of moderate severity, and hypervigilance on a daily basis of moderate severity.  He also reported flashbacks and depression of daily to weekly frequency and of moderate severity.  He reported no legal problems.  He had been employed for 9 days in 2007 working at a winery, and was completing his associate's degree in criminal justice.  He had not been married and had no children.  The degree and quality of his social relationships was fair.  He did not have leisure pursuits or activities.  He did not use substances.  There was no history of assaultiveness or suicide attempts.  

On mental status examination, his thought processes were not impaired.  He had no delusions or hallucinations.  Interpersonal behaviors and eye contact were normal.  There were no suicidal or homicidal thoughts or plans.  He could maintain minimal hygiene.  He was fully oriented.  Memory was normal.  There were no obsessive or ritualistic behaviors.  Speech was normal and there were no panic attacks.  Impulse control was fair to good and he had a fair quality of sleep.  His PTSD symptoms included hypervigilance, a hyperstartle response, intrusive thoughts, avoidant behaviors, sleep disturbances, a sense of disillusionment, depression, and anxiety.  The severity of his symptoms was moderate.  The examiner opined that the PTSD caused reduced reliability and productivity, the "severity" statement associated with a 50 percent rating.  He was assigned a GAF score of 60.

In December 2011, the Veteran reported increasing symptoms of hypervigilance, avoidance, and hyperarousal.  He felt detached and disconnected from others.  He did not have steady employment or housing.  He expressed a strong motivation to engage in treatment to improve his symptoms and situation.  The examiner noted that at his last visit, his depression was significantly impairing his everyday life and his ability to function.  Medications were discussed.  He was attending college courses but was having difficulty with that.  He had failed a course in the past year and had decreased his course load.  He did not have suicidal or homicidal ideation.  He was assigned a GAF score of 50.  His symptoms had a significant impact on his functioning and quality of life.

In December 2012, the Veteran reported detachment and disconnection from others.  He was living in temporary housing and was unemployed.  He was in school but had difficulty concentrating and was trying to pass his math classes.  He reported zoning out while driving and missing exits on the road.  He had nightmares and trouble sleeping.  He was assigned a GAF score of 50.  His symptoms had a significant impact on his functioning and quality of life.

In December 2013, the Veteran endorsed major depressive symptoms, hypervigilance, and flashbacks.  He denied suicidal ideation and hopelessness.  He was experiencing problems with his food stamps.  His symptoms had a significant impact on his functioning and quality of life.

In July 2014, the Veteran reported feeling more irritable and anxious.  He denied suicidal or homicidal ideation, or hallucinations.  He had a decreased appetite, reduced concentration, and sleep disturbances.  He had a girlfriend and wanted to try to go back to school or find a part-time job.

In October 2014, the Veteran reported depression, irritability, and anxiety.  He had difficulty sleeping, concentrating, and a poor appetite.  He had a girlfriend.  The examiner noted GAF scores of 60 in March 2010 and 55 in July 2013.

On VA examination in February 2016, the examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and
productivity, the "severity statement" associated with a 70 percent rating.  The Veteran had never been married and had no children.  He had an associate's degree.  He was not working.  He had irritable behavior and angry outbursts, hypervigilance, an exaggerated startle response, problems with concentration, and sleep disturbances.  The symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included a depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood, a difficulty in establishing and maintaining effective work and social relationships, a difficulty in adapting to stressful circumstances including work, and an inability to establish and maintain effective relationships.  There were no other symptoms.  The Veteran was competent to manage financial affairs.	

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Veteran's overall PTSD symptomatology has approximated the criteria for a 70 percent rating throughout the appeal. 

The evidence shows that the Veteran's symptoms due to PTSD have consisted of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood.  Deficiencies at work are shown by the fact that he has not been steadily employed.  Deficiencies at school are shown by his poor concentration, failing courses, and having to reduce his course load.  Deficiencies in family relationships are demonstrated by his withdrawal and failed relationships.  Deficiencies in mood are shown by his violent and angry outbursts, anxiety, and depression.  Further, the record indicates the Veteran has been homeless throughout the course of the appeal.

The evidence above also illustrates several symptoms contemplated by the 70 percent rating.  Near-continuous depression affecting the ability to function independently, appropriately and effectively was documented by the December 2011 provider.  Impaired impulse control has been illustrated by the Veteran's violent incidents, including choking and punching his friend, and being discharged from his residential program due to fighting.  A difficulty in adapting to stressful circumstances has been demonstrated by his struggle with school and in finding a job.  An inability to establish and maintain effective relationships has been documented throughout the appeal as social isolation and withdrawal, including a lack of friends and lack of a steady relationship.  While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
For the period prior to February 17, 2016 in which a 50 percent rating had been assigned, the Veteran's PTSD was also manifested by the low GAF scores of 39 in October 2009, 50 in December 2011, and 50 in December 2012.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  Other GAF scores of 55, 60, and 65 were also assigned during this portion of the appeal, however, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board finds the Veteran's overall symptomatology has more closely approximated the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating, prior to February 17, 2016. 

However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD for any portion of the appeal.  None of the VA examiners, and no VA treatment provider, has indicated total social and occupational impairment.  While the Veteran has been unemployed, no examiner has attributed this solely to his PTSD.  While he experiences social withdrawal and has never married, he has had girlfriends and has maintained relationships with his mother and brother.

There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran's impaired impulse control and anger outbursts are documented, but no VA examiner or provider has opined that there is a "persistent danger" of the Veteran hurting himself or others.  This may constitute grossly inappropriate behavior, but this symptom, in isolation, is insufficient to support the assignment of a 100 percent rating.  Further, the mix of the Veteran's GAF scores, including scores of 55, 60, and 65, do not indicate the severity contemplated by a 100 percent evaluation.  For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

The VA examination reports of December 2010 and February 2016 are adequate for adjudication.  The examiners examined the Veteran, reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, symptoms (depressed mood, anxiety, hypervigilance, decreased concentration, panic attacks, chronic sleep impairment, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged, and the record does not indicate, that he is precluded from attaining or maintaining gainful employment due to his psychiatric disability.  Both VA examiners noted the Veteran is unemployed, but the reason for his unemployment is not known.  There is no probative evidence that the Veteran's PTSD has precluded his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD prior to February 17, 2016, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for PTSD has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO substantially complied with its December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board the AOJ obtained updated VA treatment records, invited the Veteran to identify or provide any additional pertinent records, and provided an updated VA examination. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  







ORDER

An initial disability rating of 70 percent, but no higher, for PTSD prior to February 17, 2016 is granted.


A disability rating in excess of 70 percent for PTSD since February 17, 2016 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


